TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00080-CV


In re Cynthia Johnson




ORIGINAL PROCEEDING FROM BELL COUNTY


M E M O R A N D U M   O P I N I O N
 
		Relator has filed a petition for writ of mandamus complaining about the installation
of a SmartMeter. (1) See Tex. R. App. P. 52.8.  Having reviewed the petition and the record presented
by relator, we cannot conclude that the trial court abused its discretion in issuing its order.  We deny
the petition for writ of mandamus and dismiss the motion for emergency relief.
 

						__________________________________________
						David Puryear, Justice
Before Justices Puryear, Pemberton and Rose
Filed:   February 24, 2011
1.   Relator also filed a motion for emergency relief, see Tex. R. App. P. 52.10, but later
informed the Court that her motion for emergency relief was moot.